DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 8 – 22, in the reply filed on December 1, 2022 is acknowledged.  The traversal is on the ground(s) that the method claims and product claims include common features and can be searched at the same time despite the disparate classification.  This is not found persuasive because while the groups may have common features, the search would still require a different field of search due to the different classification.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8 – 12 and 14 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 11,386,813 to Liebman et al. in view of CN 105659309 A. 

A machine-generated translation of CN 105659309 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.

	Liebman et al. disclose an adhesive article, comprising: a polymeric layer; a haptic layer disposed adjacent a first major surface of the polymeric layer, wherein the haptic layer includes a predetermined amount of at least one release agent, and at least one of, at least one polymer material and at least one acrylic material; wherein the release agent is a material selected from the group consisting of silicone or wax; and an adhesive layer disposed adjacent a second major surface of the polymeric layer (Claims 1, 4 and 5) as in claim 8. With respect to claim 9, the polymeric layer includes at least one polyolefin (Claim 2). Regarding claim 10, a thickness of the polymeric layer is in a range of about 5 microns to about 75 microns (Claim 3). As in claim 14, the haptic layer further includes at least one micro-particle (Claim 6). With respect to claim 15, a thickness of the haptic layer is in a range of about 1 micron to about 5 microns (Claim 7). Regarding claims 16 – 18, the predetermined amount of the at least one release agent is at least 0.05% by weight release agent, no more than 65% by weight release agent, or in a range of about 10% to about 45% by weight release agent (Claims 8 – 10). For claim 19, a thickness of the adhesive layer is greater than a thickness of the haptic layer (Claim 11). In claim 20, a thickness of the adhesive layer is about 50 microns or less (Claim 12). With regard to claim 21, the adhesive layer includes at least one of an acrylic material, a natural rubber material, a synthetic rubber material, a viscoelastic, and a pressure sensitive material (Claim 13). As in claim 22, the adhesive layer includes a cure mechanism (Claim 14). However, Liebman et al. fail to disclose the at least one polymer material is at least one polyurethane, the at least one polymer material is at least two polyurethanes.

	CN 105659309 A teaches an adhesive article (Figures 1 – 3C) having a haptic layer made with polymer (Page 2, lines 22 – 32), wherein the at least one polymer material is at least one polyurethane (Page 4, lines 1 – 2), the at least one polymer material is at least two polyurethanes (Page 4, lines 1 – 2) for the purpose of having a label that gives the impression of a decorative etch or seal on a container (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyurethane in the haptic layer of an adhesive article of Liebman et al. in order to have a label that gives the impression of a decorative etch or seal on a container as taught by CN 105659309 A.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 contains the limitation that there are at least two polyurethanes in in the polymer material.  The specification only mentions a single polyurethane. Claim 13 states “at least one of, at least one of the polymer materials and at least one of the acrylic materials, is cross-linked with the silicone”. There is no mention of crosslinking anything with the polymer materials in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrases “a polymeric material” and “of at least one release agent, and at least one of, at least one polymer material and at least one acrylic material” in claim 8 are unclear, which renders the claim vague and indefinite.  It is unclear from the claim language if the polymeric layer and the polymeric material in the haptic layer are different materials or if they are the same material. The language of the claim also makes it unclear with the multiple use “of at least one”.

The phrase “the at least one polymer material is at least two polyurethanes” in claim 12 is unclear, which renders the claim vague and indefinite.  It is unclear from the claim language and the specification how the polymer material is two polyurethanes. Is it two layers of polyurethane? Is it two types of polyurethane?

	The phrase “at least one of, at least one of the polymer materials and at least one of the acrylic materials, is cross-linked with the silicone” in claim 13, which renders the claim vague and indefinite.  It is unclear from the claim language what material is cross-linked with the silicone as there are two polymer materials discussed in claim 8. The language of the claim also makes the claimed invention unclear with the multiple use “of at least one”.

	Claims 9 – 11 and 14 – 22 are also rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10, 13 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crum (USPGPub 2005/0255298 A1) in view of Amano et al. (USPN 6,357,941) and Sanchez et al. (USPN 5,968,996).

Crum discloses an adhesive article (Figures; Abstract) comprising: a polymeric layer (Paragraph 0037; Figure 1, #12); a haptic layer disposed adjacent a first major surface of the polymeric layer, wherein the haptic layer includes a predetermined amount of at least one release agent (Figure 1, #16; Paragraphs 0030 – 0034 and 0038 – 0040), the haptic layer further includes at least one polymer material (Paragraph 0034).; and an adhesive layer disposed adjacent a second major surface of the polymeric layer (Figure 1, #14) as in claim 8. With respect to claim 9, the polymeric layer includes at least one polyolefin (Paragraph 0037). As in claim 14, the haptic layer further includes at least one micro-particle. With respect to claim 15, a thickness of the haptic layer is in a range of about 1 micron to about 5 microns (Paragraph 0050). Regarding claims 16 – 18, the predetermined amount of the at least one release agent is at least 0.05% by weight release agent, no more than 65% by weight release agent, or in a range of about 10% to about 45% by weight release agent (Paragraph 0035). With regard to claim 21, the adhesive layer includes a pressure sensitive material (Paragraph 0014). However, Crum fails to disclose the release agent is a material selected from the group consisting of silicone or wax, a thickness of the polymeric layer is in a range of about 5 microns to about 75 microns, a thickness of the adhesive layer is greater than a thickness of the haptic layer, a thickness of the adhesive layer is about 50 microns or less, and at least one of, at least one of the polymer materials and at least one of the acrylic materials, is cross-linked with the silicone. 

Amano et al. teach an adhesive article (Figures; Abstract) having a polymeric layer (Column 3, line 57 to Column 4, line 7), where a thickness of the polymeric layer is in a range of about 5 microns to about 75 microns (Column 6, lines 16 – 26), the haptic layer further includes at least one acrylic material (Column 3, line 57 to Column 4, line 7), a thickness of the adhesive layer is greater than a thickness of the haptic layer (Column 4, lines 22 – 28; Column 7, lines 8 – 18 and 43 – 53), and a thickness of the adhesive layer is about 50 microns or less (Column 7, lines 8 – 18 and 43 – 53) for the purpose of forming a linerless label (Column 1, lines 6 – 11).

Sanchez et al. teach an adhesive article (Figures; Abstract) having a haptic layer, release layer, further including at least one micro-particle (Figure 1, #16), and the release agent is at least one of a silicone and a wax (Column 5, lines 1 – 3), at least one of the polymer materials is cross-linked with the silicone (Abstract) for the purpose of scattering light and reducing gloss (Column 5, lines 5 – 10).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the desired thickness and materials in Crum in order to form a linerless label as taught by Amano et al. and scatter light and reduce gloss as taught by Sanchez et al.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crum (USPGPub 2005/0255298 A1) in view of Amano et al. (USPN 6,357,941) and Sanchez et al. (USPN 5,968,996) as applied to claim 8 above, and further in view of CN 105659309 A.

A machine-generated translation of CN 105659309 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.

Crum, as modified by of Amano et al. and Sanchez et al., discloses the claimed invention except for the at least one polymer material is at least one polyurethane, and the at least one polymer material is at least two polyurethanes. 

CN 105659309 A teaches an adhesive article (Figures 1 – 3C) having a haptic layer made with polymer (Page 2, lines 22 – 32), wherein the at least one polymer material is at least one polyurethane (Page 4, lines 1 – 2), the at least one polymer material is at least two polyurethanes (Page 4, lines 1 – 2) for the purpose of having a label that gives the impression of a decorative etch or seal on a container (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyurethane in the haptic layer of an adhesive article in the modified Crum in order to have a label that gives the impression of a decorative etch or seal on a container as taught by CN 105659309 A.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Crum (USPGPub 2005/0255298 A1) in view of Amano et al. (USPN 6,357,941) and Sanchez et al. (USPN 5,968,996) as applied to claim 8 above, and further in view of Bartholomew et al. (USPGPub 2015/0279246 A1).

Crum, as modified by of Amano et al. and Sanchez et al., discloses the claimed invention except for the adhesive layer includes a cure mechanism.

Bartholomew et al. teaches an adhesive article (Figures; Abstract) having an adhesive layer with a cure mechanism (Abstract; Paragraph 0034) for the purpose of controlling the flow of the adhesive once attached to an article (Paragraph 0027).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive layer with a cure mechanism in the modified Crum in order to control the flow of the adhesive once attached to an article as taught by Bartholomew et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        December 13, 2022